       Case 2:20-cv-00980-WBV-DPC Document 88 Filed 08/28/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF LOUISIANA

AHMED BAQER, KLABERT JOSEPH               *     NO. 2020-CV-980
GUILLOT, JR., and KLABERT JOSEPH          *
GUILLOT, SR.                              *
                      Plaintiffs          *
VERSUS                                    *     JUDGE VITTER
                                          *
ST. TAMMANY PARISH GOVERNMENT,            *
a/k/a ST. TAMMANY PARISH COUNCIL,         *
ST. TAMMANY PARISH SHERIFF’S              *     MAGISTRATE CURRAULT
OFFICE, RANDY SMITH, in his official      *
and individual capacity, RODNEY J.        *
STRAIN, in his official and individual    *
capacity, GREG LONGINO, in his official   *     JURY DEMAND
and individual capacity, and LACEY        *
KELLY, in her official and individual     *
capacity                                  *
                            Defendants    *
******************************************************************************

            SUPPLEMENTAL MEMORANDUM IN SUPPORT OF DEFENDANTS’
                      MOTION FOR PROTECTIVE ORDER

MAY IT PLEASE THE COURT:

           NOW COME, through undersigned counsel, Defendants, Sheriff Randy Smith, Warden

Lacey Kelly, Mr. Rodney J. Strain, and Mr. Greg Longino, each in their official and individual

capacities, who respectfully submit the following Supplemental Memorandum in Support of their

Motion for Protective Order.1

      I.        THE DEFENDANTS HAVE SUPPLEMENTED THEIR PRODUCTION TO
                 INCLUDE ALL INMATE MOVEMENT REPORTS AND GRIEVANCES
                             RELATED TO THE HOLDING CELLS

           The Plaintiffs have propounded an interrogatory seeking information regarding the amount

of individuals held in each holding cell for each particular day from 2018 through the present.


1
  This supplemental memorandum is also applicable to the Defendants’ opposition to the Plaintiffs’ pending motion
to compel.


                                                   Page 1 of 4
      Case 2:20-cv-00980-WBV-DPC Document 88 Filed 08/28/20 Page 2 of 4




Although the STPSO does not maintain reports containing the exact information requested, the

STPSO discovered that it is able to generate inmate movement reports for all inmate movements

in one single report. This reporting capability was previously unknown to the defendants and jail

administration and only recently discovered by STPSO Information Services (“IS”) after receiving

requests from STPSO’s in-house paralegal for assistance in obtaining additional information to

assist the Court’s decision-making for these motions.

       Defendants have now supplemented their responses to the Plaintiffs’ discovery requests

and produced copies of all inmate movement reports from March 2019 through the present. In

response to the Plaintiffs’ interrogatories regarding the amount of individuals in holding on any

particular date, the Defendants have directed the Plaintiffs’ attention to these records as the burden

associated with ascertaining an answer to these interrogatories is substantially the same for both

parties. Defendants have also confirmed with their IS department that software used by the jail to

log this information is not able to create a report for each individual holding cell. Furthermore,

although the Defendants maintain that the Plaintiffs’ requests for the production of all grievances

made by inmates while in holding is overly broad, the Defendants have nevertheless identified and

produced all grievance materials related to the holding cells from March 2019 through the present.

     II.     THE PLAINTIFFS’ REQUESTS FOR THE PRODUCTION OF VIDEOS
             AND GRIEVANCES ARE NOT PROPORTIONAL TO THE NEEDS OF
                                   THIS CASE

       During the hearing on these discovery motions, the Court directed the Defendants to

provide additional information related to the burdens associated with fully responding to the

Plaintiffs’ requests for the production of videos depicting the holding cells at issue as well as all

grievances filed by inmates while in holding. As noted above, the Defendants have now identified

and produced all grievances related to the holding cells from March 2019 through the present, and




                                             Page 2 of 4
      Case 2:20-cv-00980-WBV-DPC Document 88 Filed 08/28/20 Page 3 of 4




the Defendants would therefore withdraw any objection to the production of such materials as

unduly burdensome.

       The video-surveillance system in the jail provides for continuous video-monitoring of the

entire facility twenty-four hours per day, seven days per week; however, as with all video-

monitoring systems, this system’s storage capacity is limited. Generally, recordings remain stored

on STPSO servers for approximately two weeks before they are written-over and no longer

available for copying purposes; however, this two-week period can occasionally lessen based upon

the day-to-day activity levels and capture rates throughout the facility.

       There is no central housing location or listing of all videos that have been copied and

preserved by the jail. If an incident or unusual occurrence takes place within the facility, Shift

personnel will copy the video data surrounding the incident onto a disk for record, disciplinary

purposes, criminal investigation/prosecution, internal affairs investigations, or any other type of

investigation necessary. The copied video footage is stored in physical boxes within jail

administration or the facility’s disciplinary office, categorized by year and incident type. The disk

is labelled by Shift personnel and includes the date of incident and inmate name. Therefore, in

order to identify video coverage specific to the facility’s holding cells, with more than 10

occupants, for the time frame requested, Defendants would be required to review each and every

video. There are approximately 450 disks located in jail administration and several hundred

maintained in the disciplinary office of the facility for the time period of March 2019 through the

present.

       The Defendants respectfully submit that such an order of production is not proportional to

the needs of the case at this time; the parties focus at this juncture should be fully directed towards

the class-certification issues, not extensive review of video footage that likely has no bearing on




                                              Page 3 of 4
        Case 2:20-cv-00980-WBV-DPC Document 88 Filed 08/28/20 Page 4 of 4




the class certification decision. In addition, even if the videos were produced, it is difficult to

imagine what value they would add for class certification considering the Plaintiffs have been

provided all jail log books and inmate movement reports for the holding cells at issue from March

1, 2019 through the present. The log books and inmate movement reports (more than 12,000 pages)

constitute the best evidence of all inmate movements and recorded activities within the holding

cells during the time periods at issue, and requiring the Defendants to conduct the onerous reviews

required to fully comply with the video requests is plainly not proportionate to the needs of this

case.

    III.      THE DEFENDANTS HAVE PRODUCED THE JAIL MEDICAL FILES OF
                              EACH NAMED PLAINTIFF

           The Defendants previously produced copies of each named plaintiffs’ jail files, including

medicals, in conjunction with their initial disclosures for this matter. Considering Mr. Baqer and

Mr. Guillot, Sr. are no longer detained at the jail, the jail files previously produced to each of them

are complete and final; however, Mr. Guillot, Jr., remains detained pending trial. In conjunction

with their previously referenced supplemental productions, the Defendants have additionally

produced to Mr. Guillot, Jr. an updated copy of his jail medical file as August 27, 2020.

                                                Respectfully submitted,

                                                MILLING BENSON WOODWARD L.L.P.

                                                s/ Chadwick W. Collings___________          _____
                                                Chadwick W. Collings, T.A.                # 25373
                                                Cody J. Acosta                            # 37005
                                                68031 Capital Trace Row
                                                Mandeville, Louisiana 70471
                                                Telephone: (985) 292-2000
                                                Facsimile:    (985) 292-2001
                                                E-mail:       cccollings@millinglaw.com
                                                Attorneys for Sheriff Jack Strain, Warden Lacey
                                                Kelly, Rodney J. Strain and Greg Longino
Dated: August 28, 2020


                                              Page 4 of 4
